Debt, upon a bond with a collateral condition. — The condition was for building a house in a manner specified in a former bond.
Under the plea of non infregit conventionem, parol evidence was offered to show what the former bond required, stating it would be proved that the defendant had that bond.
This evidence cannot be received unless reasonable notice had been given to produce that bond on the trial, and then, on failure to do so, parol evidence might be received. See 1 Johns. 340; 1 Day 103.